Citation Nr: 1824057	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Nicole Knoll, Claims Agent


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

In September 2015 and July 2016, the Board remanded this issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In February 2018, the RO issued a Supplemental Statement of the Case.  Thereafter, in March 2018, the Veteran's representative submitted a release for medical information (VA Form 21-4142) for various private providers.  Only attempts to obtain records from Dr. Parmelee at Middlesex Hospital and records from Yale New Haven Hospital have been undertaken.  It is unclear whether the AOJ has requested private medical records from Middlesex Hospital Shoreline Medical Center, Middlesex Hospital Physical Rehabilitation Center, and Shoreline Neurology LLC.  The RO must attempt to obtain all of these potentially pertinent private treatment records to satisfy VA's duty to assist the Veteran in developing his claim.  See 38 C.F.R. § 3.159 (2017).  This must be done prior to adjudication. Further, the Veteran and his representative must be notified of the response from Yale New Haven Hospital that a fee is required for copies of medical records and to request the Veteran's assistance in obtaining these records.  

The Board notes that an authorization for release of medical information expires 180 days after it is signed.  Accordingly, should the March 2018 release expire, the Veteran and his representative should be notified that he must complete and sign a new release to allow VA to request these records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain the outstanding records from Middlesex Hospital Shoreline Medical Center, Middlesex Hospital Physical Rehabilitation Center, and Shoreline Neurology LLC. identified in the March 2018 VA Form 21-4142.  All attempts to obtain these records and responses must be associated with the claims file.  The Veteran should be advised of the responses, to include the March 2018 response from Yale New Haven Hospital that a fee is required for copies of medical records and request his assistance.

Should the March 2018 VA Form 21-4142 expire, work with the Veteran and his representative to obtain a current release.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




